DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 2 recites, “wherein the clamping surface is parallel to the support surface.” However, as presently amended, Claim 1, lines 6-9 recite, “wherein the pivot defines a pivot axis and the clamping surface is pivotable about the pivot axis between a closed position where the clamping surface is parallel to the support surface and an open position removed from the closed position where the clamping surface is spaced further from the support surface…” (emphasis added). It is unclear how the clamping surface is parallel to the support surface, as required by claim 2, when the clamping surface is spaced further from the support surface in the open position by pivoting the clamping surface about the pivot. In other words, when the clamping surface is in the open 
	Claim 8 recites, “[a] cutting assembly as set forth in claim 7, wherein the cutting blade includes an aperture configured to receive a retaining pin protruding from the support surface.” As presently amended, claim 1 now requires “a blade holder protruding from the support surface and extending past the clamping surface when the clamping arm is in the closed position to minimize movement of a cutting blade in a direction parallel to the support surface.” However, as currently written, the recitation of “an aperture” in the cutting blade and “a retaining pin protruding from the support surface” are unrelated to the blade holder recited in Claim 1. It is unclear if the Applicant if the retaining pin of Claim 8 is intended to be a part of the blade holder or if it is a separate and distinct structure. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	As currently written, claim 2 recites, “wherein the clamping surface is parallel to a closed position where the clamping surface is parallel to the support surface and an open position removed from the closed position where the clamping surface is spaced further from the support surface…” (emphasis added). 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and as best understood, claims 2 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Catello (US Patent 7,814,608) in view of Wight (US Patent 6,039,843), as evidenced by Bruce et al (US Patent 8,701,294), herein referred to as Bruce, and Velarde (US Patent 1,601,272), and further in view of Gringer et al (US Patent 7,930,830), herein referred to as Gringer. 	Regarding Claim 1, Catello discloses a quick-change cutting assembly (figs. 6-8), comprising:	a base (lower arm, 20) having a support surface (annotated fig. 6) for supporting 
    PNG
    media_image1.png
    333
    689
    media_image1.png
    Greyscale
	● Catello fails to disclose the quick-change cutting assembly includes a locking pin transverse the biasing action of the spring that connects the clamping arm to the base to prevent the clamping arm from pivoting relative to the base when the clamping arm is in the closed position.	However, Wight teaches it is known in the art of quick-release cutting assemblies to provide a locking pin (74) transverse the biasing action of the spring (80) that connects the clamping arm (66) to the base (64) to prevent the clamping arm from pivoting relative to the base when the clamping arm is in the closed position (col. 9, lines 13-18).	The examiner notes Bruce provides evidence it is known in the art of cutting assemblies with quick-change mechanisms (see figs. 1-12) including a “[h]andle portion 102 includes a connection paddle 130 for quick and easy blade removal and replacement. Connection pad 132 [i.e., a locking pad or “pin”] pivotable between a locked position in which paddle 130 is prevented from releasing the saw blade 108, and an unlocked position that allows the end 134 of paddle 130 closest to the handle to be depressed and rotated about pins 136, with notch 138 surrounding the connection paddle 132. When the end 134 of paddle 140 is depressed, connection pin 128 is pulled out of opening 126 in blade 108, allowing blade 108 to be pulled out of its sandwiched position between the handles” (paragraph 0080, lines 1-11). 
	Additionally, Velarde provides further evidence it is known in the art of  quick-change cutting assemblies with a base (3) providing a support surface (the facing the clamping arm from which surface lugs 4, 5 and 6 protrude; see figs. 2 and 4) and a clamping arm (2) with a clamping surface (the opposing inner surface of arm 2 that 
	● The modified quick-change cutting assembly of Catello substantially disclosed above fails to disclose the blade holder that protrudes from the support surface also extends past the clamping surface when the clamping arm is in the closed position to minimize movement of a cutting blade in a direction parallel to the support surface.	However, Catello discloses another embodiment (figs. 7 and 8) in which a plurality of protrusions (50) extend upward from the support surface toward the clamping surface so as to extend through corresponding apertures (48) in the cutting blade (44).	Additionally, Gringer teaches it is known in the art of quick-change cutting assemblies formed with a base (22) having a supporting surface (annotated fig. 3) and a clamping arm (12) having a clamping surface to have a blade holder (securing inserts 28, upright pins 46 and upstanding front end portions 24) that protrudes from the support surface (annotated fig. 3) and extends past a clamping surface (securing inserts 28 extend through securing slots 18, upright pins 46 extend into recesses 48 and upstanding front end portions 24, shown in annotated fig. 3, delimit angled slots 42 that engage with angled inserts 44) when the clamping arm is in the closed position to 
    PNG
    media_image2.png
    600
    865
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the quick-change cutting assembly of Catello 
	Regarding Claim 2, the modified quick-change cutting assembly of Catello substantially disclosed above includes the clamping surface is parallel to the support surface (Catello, fig. 5).
	Regarding Claim 5, the modified quick-change cutting assembly of Catello substantially disclosed above includes the clamping arm includes an aperture (aperture 88 of Gringer) and the blade holder extends into the aperture in the clamping arm when the clamping arm is in the closed position. Gringer states in col. 6, lines 15-23, “apertures 88 are not strictly utilized to fully inhibit movement of the blade, although 
	Regarding claim 6, the modified quick-change cutting assembly of Catello substantially disclosed above includes the support surface is planar and the blade holder protrudes (the upstanding front end portions 24 taught by Gringer) beyond a periphery of the support surface. The forward upstanding elements 24 of Gringer are positioned at a periphery of the support surface so as to extend to the outside of the clamping arm (Gringer, annotated fig. 3).
	Regarding Claim 7, the modified quick-change cutting assembly of Catello substantially disclosed above includes a cutting blade (Catello 44) supported on the support surface (Catello, fig. 8).
	Regarding Claim 8, the modified quick-change cutting assembly of Catello substantially disclosed above includes the cutting blade (Catello 44) includes an aperture (Catello 48) configured to receive a retaining pin (Catello 50) protruding from the support surface (Catello, fig. 8).
Claims 1, 5, 7, 9-11, and as best understood, claims 2 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over McMullen (US Patent 1,971,867) in view of Wight (US Patent 6,039,843) as evidenced Bruce (US Patent 8,701,294) and Brown (US Patent 930,149). 	Regarding Claim 1, McMullen discloses a quick-change cutting assembly (sharpening device 10; see figs. 1-5), comprising  is known in the art of cutting assemblies with quick-change mechanisms (see figs. 1-12) such that a “[h]andle portion 102 includes a connection paddle 130 for quick and easy blade removal and replacement. Connection pad 132 [i.e., a locking pad or “pin”] pivotable between a locked position in which paddle 130 is prevented from releasing the saw blade 108, and an unlocked position that allows the end 134 of paddle 130 closest to the handle to be depressed and rotated about pins 136, with notch 138 surrounding the connection paddle 132. When the end 134 of paddle 140 is depressed, connection pin 128 is pulled out of opening 126 in blade 108, allowing blade 108 to be pulled out of its sandwiched position between the handles” (paragraph 0080, lines 1-11). 
	Additionally, Brown provides further evidence it is known in the art of quick-change cutting assemblies with a base (A) providing a support surface (the surface of A2 facing the clamping arm from which pins C protrude; see fig. 2) and a clamping arm (co-acting member B) with a clamping surface (the opposing inner surface of co-acting member B that faces the support surface and contacts the blade when in a closed  the quick-change cutting assembly includes a locking pin transverse to the biasing action of the spring that connects the clamping arm to the base to prevent the clamping arm from pivoting relative to the base when the clamping arm is in the closed position in order to ensure “the razor blade being held securely in place [under the pressure of spring 22] when being sharpened  [is held firmly in place] without such blade springing or bending,” as suggested by Brown on page 1, lines 15-22, wherein the locking pin prevents upward flexing of the distal end of the clamping arm away from the support surface as pressure is applied to the cutting edge of the blade which would otherwise cause an uneven distribution of pressure along the cutting edge.  In view of the prior art, the examiner notes the locking pin could be positioned at any reasonable location with respect to the quick-change cutting assembly of McMullen, e.g., as taught by Brown, the locking pin is positioned on a distal end of the clamping 
	Regarding Claim 2, the modified quick-change cutting assembly of McMullen substantially disclosed above includes the clamping surface is parallel to the support surface (McMullen, fig. 2).
	Regarding Claim 5, the modified quick-change cutting assembly of McMullen substantially disclosed above includes the clamping arm includes an aperture (“a series of openings 24,” McMullen) and the blade holder (projections 25) extends into the aperture in the clamping arm when the clamping arm is in the closed position (McMullen, page 2, lines 62-74).
	Regarding Claim 7, the quick-change cutting assembly of McMullen substantially disclosed above includes a cutting blade supported on the support surface (see figs. 1-4 of McMullen).
	Regarding Claim 8, the quick-change cutting assembly of McMullen substantially disclosed above includes the cutting blade includes an aperture (“the usual openings formed in razor blades”) configured to receive a retaining pin protruding from the support surface (McMullen, page 2, lines 67-71).
	Regarding Claim 9, the quick-change cutting assembly of McMullen substantially disclosed above includes the cutting blade extends beyond the support surface and the 
    PNG
    media_image3.png
    442
    617
    media_image3.png
    Greyscale

	Regarding Claim 10, the quick-change cutting assembly of McMullen substantially disclosed above includes the blade holder includes a protrusion (McMullen, annotated fig. 2) extending from the support surface that extends past the clamping surface when the clamping arm is in the closed position, and the support surface for the cutting blade is interposed between the protrusion and the pivot axis (the longitudinal axis of McMullen’s pivot pin 2). The examiner notes the top edge of the annotated “protrusion” is located above a plane defined by the clamping surface, such that the protrusion extends from the support surface and extends past the 
    PNG
    media_image4.png
    343
    684
    media_image4.png
    Greyscale

	Regarding Claim 11, the quick-change cutting assembly of McMullen substantially disclosed above includes the clamping arm (McMullen 19) includes a proximal portion (McMullen, annotated fig. 2; i.e. “finger engaging portion”) and a distal portion (McMullen, annotated fig. 2) with the pivot axis interposed between the proximal portion and the distal portion (McMullen, annotated fig. 2), and the spring (McMullen, 22) acts on the proximal portion of the clamping arm (McMullen, page 2, lines 55-61); and wherein the protrusion extending from the support surface is located beyond a distal end of the distal portion (McMullen, annotated fig. 2) of the clamping arm when the clamping arm is in the closed position.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Steers (US Patent 1,284,808) discloses a quick-change blade assembly with a support surface (8) and a clamping surface (7), wherein pins (17) are rigidly fixed to the clamping surface and adapted to seat in shallow recesses in the support surface (page 1, lines 82-87).	● Pardee (US Patent 1,493,372) discloses a razor blade holder with a blade holder that can hold the edge of the razor blade parallel or perpendicular to the longitudinal axis of the handle (fig. 1).	● Joy (US patent 1,607,160) discloses a cutting assembly with a support surface formed on a base (1) and a clamping surface formed on a clamping arm (2), wherein the support surface has a blade holder (protrusions 4) and a plunger (6) locks the clamping arm relative to the base (fig. 8).	● White et al (US Patent 1,765,812) discloses a blade holder with a thrust flange (29) that abuts an edge of the blade (fig. 1) and a plurality of protrusions (15) that extend through at least one corresponding aperture (23) in a clamping member (14). White also discloses a thrust flange (29) projecting from a support surface past the clamping surface of the clamping arm (fig. 1).	● Tewelow et al (US Patent 2,003,497) discloses a blade holder that can hold a blade such that the blade edge extends either parallel to (fig. 1) or perpendicular to (fig. 4) the longitudinal axis of the handle.	● Laverty (US Patent 2,105,663) discloses a cutting assembly for holding a blade 	● Frazer et al (US Publication 2014/0345147) discloses a knife (figs. 1-8) with a removable blade (110), wherein the handle of the knife has a clamping arm (130) biased by a spring (139).	● Kommer et al (US Publication 2017/0348863) discloses a cutting assembly (figs. 4A-4C) with a base (300) and a clamping arm (310) biased by a spring (320) to clamp a removable blade (104) in the blade assembly, wherein a locking pin (322) transverse to the biasing action of the spring prevents the clamping arm from pivoting relative to the base (paragraph 0057).	● Baird (US Publication 2018/0370054) discloses a multi-blade drywall cutter (6).	● Puntoni (US Publication 2020/0130219) discloses a cutting assembly (figs. 1, 1A, 2 and 3A) with a blade (2) having a cutting edge (24) that extends parallel to the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 10, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/10/2022